DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 6/15/2022 has been entered.
EXAMINER’S AMENDMENT
	Authorization for this examiner’s amendment was given in a telephone interview with attorney Ali S. Anoff on 8/8/2022. 
The application has been amended as follows: 
IN THE CLAIMS:
Please replace all previous versions of the claims with the attached Claims Amendment under Office Action Appendix.
IN THE SPECIFICATION:
Please replace the previous version of the abstract with the attached Abstract Amendment disclosed under Office Action Appendix.
Allowable Subject Matter
Claims 1-3 and 5-17 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to the claimed invention is to Suzuki (US 2017/0216141). Regarding claims 1 and 10, as disclosed in the Non-Final Office Action dated 3/17/2022, Suzuki discloses 
a product dispenser having a reservoir for a product, a protrusion; and a piston engaging mechanism, a cap having a pipette having an upper end orifice and a lower end orifice; a piston configured to move so as to create a suction to draw the product through the lower end orifice of the pipette of the product dispenser; a housing for the piston configured for the piston to slide between a high position and low position in the housing; a corresponding engaging mechanism configured to engage with the piston engaging mechanism of the reservoir, and also configured to move together with the piston; a button configured to dispense the product through the end orifice of the pipette, when the button is actuated; a chamber configured to change its volume depending on the movement of the piston and the movement of the button, wherein when the cap is capped on the reservoir in a direction of closing the product dispenser, the piston is moved by the protrusion, relatively to the housing to the high position in the housing, and the volume of the chamber decreases, wherein when the cap is uncapped on the reservoir in a direction of opening the product dispenser, the piston is moved relatively to the housing to a low position in the housing by the engagement of the piston engaging mechanism and the corresponding engagement mechanism, and the volume of the chamber increases, wherein this opening of the cap produces a suction of the product in the pipette, wherein when the button is actuated, the volume of the chamber decreases by which the product is dispensed from the pipette. In combination with other claimed limitations, Suzuki and or any other prior arts fails to teach, suggest or make it obvious to a person skilled in the art the novelty of the invention with regard to claim 1, as a corresponding engaging mechanism configured to engage with the piston engaging mechanism of the reservoir, and also configured to move together with the piston; wherein the piston engaging mechanism and the corresponding engaging mechanism are snap fits; and with regard to claim 10, no coil spring and bellows are associated with the structure of the product dispenser.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201. The examiner can normally be reached Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOB ZADEH/Examiner, Art Unit 3754